Citation Nr: 0006080
Decision Date: 03/07/00	Archive Date: 09/08/00

DOCKET NO. 98-14 797               DATE MAR 07, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Buffalo, New York

THE ISSUE

Entitlement to service connection for headaches claimed as
secondary to the service-connected enucleation of the left eye.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from December 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

FINDING OF FACT

There is no competent medical evidence of a nexus between the
veteran's alleged headaches and the service-connected enucleation
of the left eye.

CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for
headaches claimed as secondary to the service-connected enucleation
of the left eye is not well grounded. 38 U.S.C.A. 5107(a) (West
1991); 38 C.F.R. 3.102 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that
a current disability resulted from an injury or disease incurred or
aggravated in active military service. 38 U.S.C.A. 1110 (West
1991); 38 C.F.R. 3.303(a) (1999).

A disability is service connected if it is proximately due to or
the result of a service connected disease or injury. 38 C.F.R.
3.310(a). In addition, secondary service connection may also be
established when there is aggravation of a veteran's non-service
connected condition that is proximately due to or the result of a
service- connected condition. Allen v. Brown, 7 Vet. App. 439, 448
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). In those
circumstances, compensation is allowable for the degree of
disability (but only that degree) over and above the degree of
disability existing prior to the aggravation. Allen, 7 Vet. App. at
448.

- 2 -

However, a person claiming VA benefits must meet the initial burden
of submitting evidence "sufficient to justify a belief in a fair
and impartial individual that the claim is well grounded." 38
U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990);
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). A claim that is
well grounded is plausible, meritorious on its own, or capable of
substantiation. Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet.
App. 389, 393 (1996). For purposes of determining whether a claim
is well grounded, the Board presumes the truthfulness of the
supporting evidence. Anns v. West, 12 Vet. App. 188, 193 (1999);
Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 5
Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be competent
evidence of a current disability (a medical diagnosis); of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence); and of a nexus between the in-service injury or
disease and the current disability (medical evidence). Epps v.
Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App.
498, 504 (1995). Where the determinative issue involves a medical
diagnosis, there must be competent medical evidence to the effect
that the claim is plausible; lay assertions of -medical status do
not constitute competent medical evidence. Grottveit v. Brown, 5
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492,
494 (1992).

Secondary service connection claims must also be well grounded. 38
U.S.C.A. 5107(a); Wallin v. West, 11 Vet. App. 509, 512 (1998);
Locher v. Brown, 9 Vet. App. 535, 538 (1996); Jones v. Brown, 7
Vet. App. 134, 136-38 (1994). A secondary service connection claim
is well grounded only if there is medical evidence to connect the
asserted secondary disorder to the service-connected disability.
Velez v. West, 11 Vet. App. 148, 158 (1998).

VA cannot undertake to assist a veteran in developing facts
pertinent to his claim until and unless the veteran submits a well
grounded claim. Morton v. West, 12 Vet. App. 477, 486 (1999).

In this case, the Board finds that the veteran's claim for
headaches secondary to the service-connected left eye disability is
not well grounded. The veteran claims that

- 3 -

he has headaches and the report of the June 1998 computed
tomography scan indicates that the study was ordered in connection
with complaints of cephalalgia. However, there is no competent
medical evidence of record that links the headaches to the service-
connected left eye disability. In fact, the only evidence that
suggests a relationship between the two disorders is the veteran's
own statements. There is no evidence of record showing that the
veteran is a trained medical professional. Therefore, while he is
competent to relate and describe symptoms associated with his
headaches, but he is not competent to offer an opinion on matters
that require medical knowledge, such as a determination of etiology
of the headaches. Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet.
App. at 494.

Under these circumstances, the Board finds that the veteran has not
submitted a well grounded claim for service connection for
headaches claimed as secondary to the service-connected enucleated
left eye. 38 U.S.C.A. 5107(a); 38 C.F.R. 3.102; Epps, 126 F.3d at
1468. Therefore, the duty to assist is not triggered and VA has no
obligation to further develop the veteran's claim. Epps, 126 F.3d
at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. App.
136, 140 (1994).

If the veteran wishes to complete his application for secondary
service connection for headaches, he should submit competent
medical evidence that provides a link between the two disorders. 38
U.S.C.A. 5103(a); Robinette, 8 Vet. App. at 77-80.

ORDER

Service connection for headaches claimed as secondary to the
sen,ice-connected enucleation of the left eye is denied.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

4 -


